UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5593

ROBERT DALE SHEPARD,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Huntington.
Robert J. Staker, Senior District Judge.
(CR-94-48)

Submitted: April 16, 1996

Decided: April 30, 1996

Before MURNAGHAN and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jacqueline Ann Hallinan, Charleston, West Virginia, for Appellant.
Rebecca A. Betts, United States Attorney, Sharon M. Frazier, Assis-
tant United States Attorney, Huntington, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Robert Dale Shepard ("Shepard") pleaded guilty to escaping from
custody and various burglary, theft, and firearms violations. On
appeal he contends that the district court erred in ordering restitution.
Specifically, Shepard claims that the district court failed to make ade-
quate findings regarding Shepard's financial status and ability to pay
restitution; that the restitution to the City of Huntington, West Vir-
ginia, was improperly awarded for conduct which was not part of the
offense of conviction; and that the restitution order does not comply
with 18 U.S.C. § 3663(e)(1) (1988), which requires that victims be
compensated before third parties. For the reasons that follow, we
affirm the district court's order.

Pursuant to a plea agreement, Shepard pleaded guilty to one count
of postal burglary; one count of use of a firearm in relation to a crime
of violence; one count of escape from custody; two counts of felon
in possession of a firearm; and two counts of robbing a pharmacy.
One of the pharmacy robberies occurred in Huntington, West Vir-
ginia. During the robbery, the police were contacted and a high speed
chase ensued. The chase ended when Shepard stopped on a dead-end
gravel road. As two officers approached Shepard's vehicle, Shepard
shifted into reverse and struck them both. Shepard was immediately
subdued and arrested.

The district court sentenced Shepard to 360 months imprisonment
and ordered him to pay restitution in the amount of $14,733.84. Part
of the order included restitution in the amount of $6,272.58 to the
City of Huntington, West Virginia. The amount represents lost wages
and medical costs incurred as a result of the injuries suffered by the
police officers struck by Shepard in his vehicle after the pharmacy
robbery chase.

The presentence report calculated restitution and identified five
separate payees to receive the $14,733.84. The district court ordered
restitution as outlined in the presentence report. Further, the district
court explicitly found that Shepard would be able to pay the restitu-
tion by participating in the Inmate Financial Responsibility Program.

                     2
Although the parties failed to include the plea agreement in the record
on appeal, Shepard does not dispute the government's assertion that
the plea agreement provided that, notwithstanding the offense of con-
viction, Shepard would make restitution as ordered by the court.

Because Shepard failed to object at sentencing to the imposition of
the restitution order, he has waived appellate review absent plain
error. See United States v. Castner, 50 F.3d 1267, 1277 (4th Cir.
1995). To reverse for plain error, this court must find (1) an error, (2)
which is plain, (3) which affects substantial rights, and which (4) seri-
ously affects the fairness, integrity or public reputation of judicial
proceedings. Id.

Under 18 U.S.C.A. § 3664(a) (West 1985 & Supp. 1996), before
ordering restitution a district court must consider the financial
resources of the defendant, and the financial needs and earning ability
of the defendant and the defendant's dependents. See United States v.
Plumley, 993 F.2d 1140, 1142-43 (4th Cir. 1993), cert. denied, ___
U.S. ___, 62 U.S.L.W. 3252 (U.S. Oct. 4, 1993) (No. 93-5704). "The
district court must make explicit findings as to those factors enumer-
ated in 18 U.S.C. § 3664(a) and such findings should be keyed to the
specific type and amount of restitution ordered." Id. at 1143 (citing
United States v. Bruchey, 810 F.2d 456, 459 (4th Cir. 1987)). In this
case, Shepard contends that the district court failed to make specific
findings regarding his ability to pay restitution. The Government
counters, however, that the district court specifically found that Shep-
ard could pay restitution with monies earned through the Inmate
Responsibility Program. The presentence report which the district
court adopted shows that Shepard has excellent research and writing
skills and has worked as a paralegal. These findings by the district
court, although not explicit, sufficiently satisfied the requirements of
18 U.S.C. § 3664(a), so that it did not amount to plain error. Castner,
50 F.3d at 1277.

This court now analyzes restitution orders in two steps. United
States v. Broughton-Jones, 71 F.3d 1143, 1147 (4th Cir. 1995). Under
the first step, this court determines whether the parties agreed to a res-
titution amount in the plea agreement. Id. If so, then the plea agree-
ment controls. Id. at 1148. Shepard's plea agreement specifically
provided that Shepard would pay restitution as ordered by the court,

                     3
regardless of the offense of conviction. Therefore, the restitution
ordered by the district court was authorized, notwithstanding the
offense of conviction. Id. at 1147-48.

Finally, Shepard claims that the district court erred in failing to
properly prioritize the payees of the restitution in accordance with 18
U.S.C. § 3663(e)(1). However, as noted above, Shepard failed to
object at sentencing to the district court's restitution order. Thus, he
has waived appellate review since he suffered no prejudice as a result
of the district court's error. See Castner, 50 F.3d at 1277.

For the reasons discussed, we affirm the district court's order. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                     4